Title: Peter S. Du Ponceau to Thomas Jefferson, 17 February 1817
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


          
             Dear Sir
            Philada 17th Feby 1817
          
          I have received the letter which you have done me the honor to write to me on the 26th ulto. It would have done great pleasure to the Historical Committee to have contributed to the restoration of the interesting MS. of which your letter gives an account; but the one in their possession, and which, by their order, I have the honor to enclose, is entirely different from that which you mention. There are in it no feigned names, but, on the contrary, those of Fitzwilliam, Mayo, Moseley & Little are given at full length. I am not Sufficiently acquainted with the “history of the line,” to judge of the relation which the two MSS. bear to each other, or to Say whether both are the work of the Same hand. I find in our MS. p. 32. that an ineffectual attempt had been made before to Survey the boundary line between the two provinces. But as it speaks of “the present Commissioners,” it would seem as if the first Commission had been trusted to other persons, & would lead us to believe that both MSS. relate to the Same operation—Ours also does not appear to have been written at the time, but to have been  composed at leisure from notes several Years afterwards. For you will find, page 166, that it speaks of a thunder storm which happened in 1736; & page 157, of the trade of the people of the then infant colony of Georgia,  with the Indians, which began to be pretty considerable about the Year 1739. These Circumstances made Mr Correa believe that this was not the Journal of the Commissioners appointed in the Year 1728 (I mean of one of the Commissioners) & that it related to a Subsequent operation. I see no reason, as yet to join with him in this opinion, but the sentiments of Mr Correa are entitled to so much respect, that I have thought it my duty to Submit this to you.
          
          The Historical Committee request that you will be So good as to peruse the  Enclosed MSS. MS. & compare it with the one in your hands, & to assure you that they will concur with you in any measure that you may Suggest to make either or both a benefit to the literature of our Country. When you have done with it, they will be obliged to you for returning it to them. Their intention, unless you Should Suggest Something better, is to publish it in their Historical Collections. You will find a number of passages Struck out with a pencil, & others attempted to be amended in the same manner. This is presumed to have been done by Mr Denny, in whose hands the MS. once was. A few lively passages,   perhaps, will want to be a little softened, before the work goes to the press.
          The pages wanting in this MS. are 1 to 24—and 124. 125. 126. 127. 128. 129. 139 & 140—The appendix also is not complete.
          You will be pleased to hear, that our Committee have particularly turned their attention to the languages of our Indian nations, & that many Curious & interesting facts have been the result of their enquiries—For instance, it has been observed, that no nations elsewhere can combine so many ideas together in one word, by means of a most admirable combination of Grammatical forms, by which they can unite almost all the parts of Speech into one, which is the verb, & with them may be Very properly denominated Verbum κατα ἐξοχὴν. For it is truly the “word of words,” What would not Anacreon or Tibullus have given to have been able in their amatory poems to Say in one Single word “O thou who makest me happy!” This is done in the language of the Delawares by means of the Vocative inflexion of the participle of a compound verb. The  word is Wulamalessohalian! from Wulamalsin to be make happy, from which are formed a variety of verbs, including by means of slight alterations & inflexions, the ideas of the pronouns both governing & governed, & all the other accessory ideas resulting which are found in the participle above mentioned, which is regularly declined thro’ all its Cases as the verbs are Conjugated thro’ their moods & Tenses—Those multiform, compound parts of Speech, in which there are fewer irregularities than in any other language, are peculiar to the Indian nations, are found with few variations thro’ in all their idioms thro’ the Continent from North to South, & disappear in the adjacent Countries of Asia & Europe. I am preparing a Communication to the Society on this interesting Subject; the study of languages has been too long confined to mere “word hunting” for the sake of finding affinities of Sound. Perhaps a comparison of the grammatical forms of the different nations may produce more Successful Results. The Committee, & myself in particular, would be much obliged to you for any hints that might throw further lights upon this Subject
          I have the honor to be with the greatest respect
          
            Sir Your most obedient humble servant
            Peter S, Du Ponceau
          
        